Harrows, J.
Nason A. Pitts had not abandoned his wife when she received supplies from the town of Naples. He ivas only neglecting her. Though he knew that his wife and mother, with whom he lived, quarreled and had hard talk, and his wife had told him if he did not get a house for her she would not stay, and though he knew that she had no means of support, and was soon to be confined with their first child, he suffered her to go on foot to her mother’s in a neighboring town ; he made no arrangement with her mother for her support, and furnished no supplies until after the emergency which made supplies from the town of Naples necessary had arisen. Then he visited her and afterwards removed her, and paid the bill to the town authorities of Naples; and seems to have continued to live and cohabit with her at various places up to the time of the trial of the cause. The case therefore does not come within the rule laid down in Raymond v. Harrison, 11 Maine, 190. It ivas neither an abandonment nor a permanent separation, with or without cause, but a simple failure on the part of the husband to provide for the wife’s necessities. The reception of pauper supplies by her under such circumstances made him a pauper, and interrupted the process of bis gaining a settlement in Otisfield.
In the Massachusetts and Maine cases cited by defendants, where supplies to the wife were hold not to prevent the husband’s gaining a settlement in the town where he lived, there had either been an entire abandonment and separation or the supplies were furnished without the man’s knowledge of the existing necessity. But here there is no reason apparent why the law as laid down in Eastport v. Lubec, 64 Maine, 244, and in the cases of Garland v. Dover, Sanford v. Lebanon, and Clinton v. York, there cited, should not be applied.
Defendants’ counsel contend that the reception of supplies by a *508wife who has left her husband’s home, without his consent and in spite of his remonstrance, should be regarded, so far as they tend to affect his settlement, differently from the reception of supplies by minor children who have thus left their father’s home. We see no reason for the distinction claimed. Counsel agree that the parent has “ a right to restrain the movements of his child and the right to its custody, and ample remedies to assist him in enforcing those rights against the child’s will.” But see 1 Black. Com., Book 1, c. 15, 444, 445, for a statement of the authority of the husband and his right to control the movements of his wife.
Chancellor Kent says : “ As the husband is the guardian of the wife and bound to protect and maintain her, the law has given him a reasonable superiority and control over her person, and he may even put gentle restraints upon her liberty, if her conduct be such as to require it, unlpss he renounces that control,” etc. 2 Kent’s Com. (4 ed.), Part IV, 180, § 28.
To enable him to control her movements there is a legal authority almost paternal, and in most cases there is also a personal influence still more powerful to aid him. In any event, so long as the husband sees fit to continue the marital relation, not regarding his wife’s ill conduct as sufficient to induce him to abandon her, it is incumbent upon him to see to it that her wants are so supplied that she shall not become a burden upon public charity. So long as he continues to claim the performance of a wife’s duties from her, if he knows of her necessities, he must keep her off the town upon peril of incurring pauper disabilities himself.
The only other question is whether there was error in the reply of the judge to the inquiry made by the foreman of the jury, what effect, if any, a repayment by Pitts to the town of Naples of the supplies which were furnished his wife would have upon the question. The judge said “it would have no effect; that, if they were pauper supplies when furnished, a subsequent payment for them would not change their character.” So the court in Massachusetts seem to have held in West Newbury v. Bradford, 3 Met. 428. Such would seem to be the necessary construction and effect of the statute. It is the five years succes*509give residence without receiving, directly or indirectly, supplies as a pauper that gives a settlement. No exception is made in favor of a man who receives such supplies and afterwards pays for them.
Counsel labor to show that this answer took from the jury the consideration of the fact of the repayment as bearing upon the ability of the husband, and so upon the question whether the supplies when furnished were in truth properly to be regarded as pauper supplies. Not so. Both the inquiry made by the foreman and the answer of the judge proceed upon the hypothesis that the question of the reception of pauper supplies had first been passed upon, and the fact of such reception had been found to be established. We must presume all necessary and proper instructions as to what was requisite to constitute pauper supplies were given. The exceptions do not indicate otherwise.

Exceptions overruled.

Appleton, C. J., Walton, Yirgin and Libbey, JJ., concurred.